Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-18 are currently pending and are examined on the merits herein.  

              Priority

Acknowledgment is made of applicant's claim for foreign priority based on 20201091590.4 and 202010653055.8.  It is noted, however, that applicant has not filed a certified copy of said applications as required by 35 U.S.C. 119(b).  Given that applicant did not provide such information on an application data sheet (ADS) or the Oath and Declaration form, applicant is therefore required to clarify their intent and provide the necessary documents, if foreign priority will be claimed.

						  IDS

	The information disclosure statement (IDS) submitted on 12/21/0603/21/22 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2-5 and 9-12 recite the limitation "the X-ray powder diffraction” in claims 82, 3, 4, 5, 9, 10, 11, and 12, line 1.  Specifically, the claims contains no earlier recitation or limitation of said terms and is thus unclear as to what element the limitations were making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 5 and 12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claims 5 and 12 are particularly vague and indefinite given that applicant is claiming that the X-ray powder diffraction pattern is “substantially” depicted in Figure 1 and Figure 6 (in sentence 2 of claims 5 and 12).  The Examiner contends that the term “substantially” is indefinite because the specification provides no definition as to how to interpret such term and lacks some standard for measuring the degree intended.
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the boundaries of the claims are not discernible.  However, for the sake of compact prosecution, the Examiner will construe that the X-ray powder diffraction pattern is as depicted in said figures.

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating rheumatoid arthritis (RA) by administering freebase upadacitinib or upadacitinib tartrate salt, does not reasonably provide enablement treating any disease or condition by administering the crystalline form CSVI of upadacitinib or the crystalline form CSVII of upadacitinib in the instant invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating a disease or condition selected from the group consisting of rheumatoid arthritis (RA), Crohn’s disease, ulcerative colitis, atopic dermatitis and psoriatic arthritis comprising administering to a subject in need thereof a therapeutically effective amount of crystalline form CSVI according to claim 1 or CSVII according to claim 8.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of any disease or condition delineated in claims 16 and 18 with the aforementioned crystalline forms of upadacitinib.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level
	The invention relates to a method of treating a disease or condition selected from the group consisting of rheumatoid arthritis (RA), Crohn’s disease, ulcerative colitis, atopic dermatitis and psoriatic arthritis comprising administering to a subject in need thereof a therapeutically effective amount of crystalline form CSVI according to claim 1 or CSVII according to claim 8. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while the prior art demonstrates that the freeform of upadacitinib was effective in treating rheumatoid arthritis (RA) as demonstrated in Allian et al. (WO 2017/066775, cited by applicant and filed on an IDS 1449), nowhere in the specification did Applicant show that the novel crystalline form of upadacitinib, CSVI and/or CSVII, were also effective in treating a variety of diseases and/or conditions.  While Allian et al. show that administration of the freebase form of upadacitinib or Compound 1 led to an improvement in ACR20 response rate (see WO ‘775, pgs. 413-414), this improvement has no bearings on how novel crystalline forms CSVI and CSVII will behave given the contrasting nature of these compounds and their contrasting X-ray diffraction patterns.  Consequently, what is applicable to the freeform base will not necessarily be applicable as they are likely to possess distinct chemical and/or physical properties.  Since applicant has yet to provide enablement support for the CSVI and CSVII, the examiner maintains that applicant has yet to enable the breadth of the claims. 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of various diseases and conditions by administering crystalline forms of upadacitinib CSVI and CSVII”. While such “treatment” might theoretically be possible for some diseases or conditions by administering Compound 1, as a practical matter it is nearly impossible to achieve the same treatment by utilizing contrasting compounds including derivatives and crystalline forms thereof. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of CSVI or CSVII in treating any condition or disease, let alone RA. No reasonably specific guidance is provided concerning useful therapeutic protocols for treating a variety of diseases or conditions, other than the use of Compound 1 in the prior art. The latter is corroborated by Allian et al. (WO217/066775, cited by applicant and filed on an IDS 144) on pgs. 413-414.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed crystalline forms of upadacitinib CSVI and CSVII could be predictably used for the treatment of every single disease and condition delineated in claims 16 and 18 as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Claims 1, 6-8, 13-15, and 17 are allowed but the remaining claims are not allowed.  
The examiner further recites that the crystalline forms of upadacitinib delineated in claims 1 and 8 are free of the art.  The closest art is Allian et al. (WO 2107/066775) who teach Compound 1 or freeform base compound that possesses contrasting X-ray diffraction patterns from the instant invention and thus does not render obvious the instant compounds CSVI and CSVII.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/03/22









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.